DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10904551 as shown in the table below. This is a statutory double patenting rejection.
Application 17/123587
Patent US 10904551 B2
1. A method comprising: 



wherein the first search area consists of a block of reconstructed pixels larger than the first block; 

selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; 

computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; 

determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector; 

determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture; 

encoding in the bit stream a second flag indicating whether the intrablock copy skip mode is used; and 

wherein the first block vector and the quantized transform coefficients are encoded in the bit stream based on the first and second flags.  


2. The method of claim 1, further comprising encoding an indicator corresponding to the first block of pixels in the bit stream, wherein the indicator indicates that the first block of 

3. The method of claim 1, wherein the first block of pixels is a coding unit.  
4. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component of the first block vector as a difference between a width of the first block of pixels and the value of the x-component.  

5. The method of claim 1, wherein encoding the first block vector comprises encoding a y-component of the first block vector as a difference between a height of the first block of pixels and the value of the y-component.  

6. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component and a y-component of the first block vector, wherein a value of the x-component is encoded as a difference 

7. The method of claim 1, wherein searching the first search area further comprises performing a one-dimensional (1D) horizontal search in the first search area and a 1D vertical search in the first search area to locate the first block of reconstructed pixels.  

8. The method of claim 1, wherein searching the first search area further comprises performing a two- dimensional (2D) search in the first search area to locate the first block of reconstructed pixels.  







wherein the first search area consists of a block of reconstructed pixels larger than the first block; 

selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the intrablock copy mode with the first block of reconstructed pixels; 

computing quantized transform coefficients for the first block of pixels using the first block of reconstructed pixels; 

determining a first block vector using the first block of reconstructed pixels as a predictor for the first block vector, 

determining whether to use intrablock copy skip mode based on the quantized transform coefficients and the first block vector; encoding in a bit stream a first flag indicating that the intrablock copy mode is used to encode the first block of pixels in the picture;

encoding in the bit stream a second flag indicating whether the intrablock copy skip mode is used; and 

wherein the first block vector and the quantized transform coefficients are encoded in the bit stream based on the first and second flags.


2. The method of claim 1, further comprising encoding an indicator corresponding to the first block of pixels in the bit stream, wherein the indicator indicates that the first block of 

3. The method of claim 1, wherein the first block of pixels is a coding unit. 

4. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component of the first block vector as a difference between a width of the first block of pixels and the value of the x-component. 

5. The method of claim 1, wherein encoding the first block vector comprises encoding a y-component of the first block vector as a difference between a height of the first block of pixels and the value of the y-component. 

6. The method of claim 1, wherein encoding the first block vector comprises encoding an x-component and a y-component of the first block vector, wherein a value of the x-component is encoded as a difference 

7. The method of claim 1, wherein searching the first search area further comprises performing a one-dimensional (1D) horizontal search in the first search area and a 1D vertical search in the first search area to locate the first block of reconstructed pixels. 

8. The method of claim 1, wherein searching the first search area further comprises performing a two-dimensional (2D) search in the first search area to locate the first block of reconstructed pixels. 





Allowable Subject Matter
Claims 1-9 would be allowable if the claims are rewritten by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.
 Shiodera et al. (US 8,867,614) teaches the image coding method comprising: a transforming and quantizing step of orthogonally transforming and quantizing a plurality of blocks within a target region of an input image as a unit to obtain coefficients; an aligning step of aligning coefficients among the blocks in accordance with frequency to make a coefficient string, the coefficients in a same coefficient string having a same frequency component.
Kalevo et al. (US 2001/0017942) teaches the method a classification is determined for at least one neighbouring block (L, U) of said block (C) to be predicted according to the contents of said neighbouring block (L, U), and a prediction method (P1-P13) is selected for the current block (C) on the basis of at least one said classification.	
Neither Shiodera nor Kalevo teaches a method comprising searching a first search area of reconstructed pixels of a picture to locate a first block of reconstructed pixels in the first search area that best matches a first block of pixels in the picture, wherein the first search area consists of a block of reconstructed pixels larger than the first block, selecting an intrablock copy mode to encode the first block of pixels based on a cost to encode the first block of pixels using the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LIU et al. (US 20170094271 A1) discloses a method of IntraBC coding using restricted reference area is disclosed. A reference block is selected from an available ladder-shaped reference area comprising previously processed blocks before the current working block in the current CTU row and previously processed blocks in one or more previous CTU rows.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425